 1   RICHARD DOYLE, City Attorney (88625)
     NORA FRIMANN, Assistant City Attorney (93249)
 2   Office of the City Attorney
     200 East Santa Clara Street, 16th Floor
 3   San José, California 95113-1905
     Telephone Number: (408) 535-1900
 4   Facsimile Number: (408) 998-3131
     E-Mail Address: cao.main@sanjoseca.gov
 5
     Attorneys for City of San José
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11    EDEN ENVIRONMENTAL CITIZEN’S                      Case Number: 4:19-cv-03424-EMC
      GROUP, LLC, a California limited liability
12    company,                                          STIPULATION TO SET ASIDE
13                                                      DEFAULT AND FOR LEAVE TO
                             Plaintiff,                 ANSWER COMPLAINT
14                  v.
15
      AMERICAN CUSTOM MARBLE, INC., a
16    California corporation; PATRICIA A.
      SHARP, an individual; CITY OF SAN
17    JOSE, a California municipality; and
      DOES 1-10, inclusive,
18
                             Defendants.
19
20          IT IS HEREBY STIPULATED BY AND BETWEEN PARTIES TO THIS MATTER,
21   BY AND THROUGH THEIR ATTORNEYS,
22          1.     That the Request For Default filed on October 11, 2019, by Plaintiff Eden
23   Environmental Citizen’s Group, LLC, against Defendant City of San José and entered by
24   this Court on October 11, 2019 shall be set aside and that Defendant City of San José
25   shall be given leave to file its Answer to the Complaint by November 5, 2019;
26          2.     This Stipulation may be signed in counterparts and may be transmitted via
27   facsimile, between the parties, and such electronically-submitted signatures shall be
28   treated as originals.
29                                             1
     STIPULATION TO SET ASIDE DEFAULT AND FOR LEAVE TO              Case Number: 4:19-cv-03424-DMR
30   ANSWER COMPLAINT
                                                                                        1662933_2

31
 1
 2   Dated: October 22, 2019                         LAW OFFICE OF HANS W. HERB

 3
 4                                                   By:    /s/ HANS W. HERB
                                                             HANS W. HERB
 5
                                                            Attorneys for Plaintiffs
 6
 7
 8   Dated: October 22, 2019                         RICHARD DOYLE, City Attorney
 9
10                                                   By:    /s/ NORA FRIMANN
11                                                           NORA FRIMANN,
                                                             Assistant City Attorney
12
                                                            Attorneys for CITY OF SAN JOSE
13          I attest that Plaintiff’s counsel has read and approved this document and given consent
14   to the filing of the same with the Court.
15
16
17   Dated: October 23, 2019                        RICHARD DOYLE, City Attorney
18
19                                                  By:    /s/ NORA FRIMANN
                                                           NORA FRIMANN
20                                                         Assistant City Attorney

21
22
            IT IS SO ORDERED.
23
                    24 2019
     Dated: October ___,                         _______________________________________
24                                               HONORABLE JUDGE EDWARD M. CHEN
25
26
27
28
29                                             2
     STIPULATION TO SET ASIDE DEFAULT AND FOR LEAVE TO                  Case Number: 4:19-cv-03424-DMR
30   ANSWER COMPLAINT
                                                                                             1662933_2

31
